DETAILED ACTION

This action is in response to the application filed on 11/12/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsayed et al. (US Patent 10310528) in view of Kurooka et al. (US 2018/0267092). 	Regarding claims 1 and 14, Elsayed et al. discloses (see fig. 1) a controller for a power converter, the controller comprising: a first sense terminal (Vx) and a second sense terminal (Vy) for sensing an output voltage of the power converter (Vx and Vy are feedback terminals); a bridging circuit (SW1) configured to electrically couple the first sense terminal to the second sense terminal in a first state (operation of SW1 being closed) and electrically decouple the first sense terminal from the second sense terminal in a second state (operation of SW1 being open); and control circuitry (136) configured to set the bridging circuit in the first state during a portion of a voltage ramp of the power converter (operation of 136 closing SW1. See column 8 lines 46-68). 	Elsayed et al. does not disclose that the control circuitry determines whether an open or short fault condition is present at either the first sense terminal or the second sense terminal based on a voltage across the bridging circuit in the first state. 	Kurooka et al. discloses (see fig. 1) a control circuitry (102) that determines whether an open or short fault condition is present (operation of 102) at either a first sense terminal (S1 or S4) or a second sense terminal (S2 or S3) based on a voltage across the bridging circuit in a first state (voltage detection during short-circuit detection state)..
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent 4355277) in view of Elsayed et al. (US Patent 10310528) and Kurooka et al. (US 2018/0267092). 	Regarding claim 18, Davies et al. discloses (see fig. 1) an electronic system, comprising: a microprocessor (14); memory (22) coupled to the microprocessor (22 connection to 14); a power converter (20) configured to regulate a supply voltage of the microprocessor (operation of 20 for 14). 	Davies et al. does not disclose a controller for the power converter, the controller comprising: a first sense terminal and a second sense terminal for sensing the supply voltage; a bridging circuit configured to electrically couple the first sense terminal to the second sense terminal in a first state and electrically decouple the first sense terminal from the second sense terminal in a second state; and control circuitry configured to set the bridging circuit in the first state during a portion of a voltage ramp of the power . 
Allowable Subject Matter
Claims 2-5, 7-13, 16-17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 	Regarding claim 1, the applicant argues that the “claimed controller is for a power converter. The Office Action asserted that the circuit shown in Figure 1 is a controller for a power converter. Itis not. The circuit shown in Figure 1 is a bandgap circuit. Paragraph [0002] of the Elsayed reference defines a bandgap circuit as a circuit that "provides a fixed band gap voltage that is relatively independent of one or more circuit variables, including, for example, temperature changes, power supply voltage changes, and manufacturing process variables." (Emphasis added). Paragraph [0002] of the Elsayed reference recognizes that the band gap voltage provided by a bandgap circuit may be used by regulators and converters, among other types of circuits. However, the bandgap circuit itself is not a controller for a power converter. The rejection of independent claim 1 is in clear error for this reason alone and must be withdrawn”. 	The examiner does not agree with the applicant’s arguments regarding the Elsayed reference. Claim 1 is silent in regards as to what constitutes a power converter. Therefore in giving claim 1 its broadest reasonable interpretation, Elsayed does discloses a controller for a power converter (see fig. 1 of Elsayed). 	 The applicant further argues that the “claimed power converter controller comprises, inter alia, a first sense terminal and a second sense terminal for sensing an output voltage of the power converter. The Office Action concluded that element 'VX' in Figure 1 of the Elsayed reference corresponds to Applicant's claimed first sense terminal and that element 'VY' in Figure 1 of the Application Ser. No.: 16/680,957Attorney Docket No. 1012-2397 / 2019P50321 USElsayed reference corresponds to  Neither VX nor VY is a terminal. A terminal, in the context of an electronic component such as a controller for a power converter, is an electrical connector that provides a point where an external circuit can be connected to the controller. The last sentence of paragraph [0025] of the present application gives pins, connectors and terminal blocks as a few examples as to how the voltage sense terminals of the controller may be physically implemented. In stark contrast, both VX and VY are voltage nodes of Elsayed's bandgap circuit 100 that appear to be internally accessible only. The rejection of independent claim 1 is in clear error for this additional reason and must be withdrawn”. 	The examiner does not agree with the applicant’s arguments regarding the Elsayed reference. The applicant’s interpretation of the limitation “terminal” being “an electrical connector that provides a point where an external circuit can be connected to the controller” is a limitation that is not present in claim 1. The applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore in giving claim 1 its broadest reasonable interpretation, Elsayed does disclose (see fig. 1) a first sense terminal (Vx) and a second sense terminal (Vy). 	Further regarding claim 1, the applicant argues that the “pending independent claim 1 also recites that the control circuitry of the controller is configured to set the 10 of 12Application Ser. No.: 16/680,957Attorney Docket No. 1012-2397 / 2019P50321 USshort the inputs of error amplifier 102, effectively placing the offset voltage error across the error amplifier inputs. During the calibration mode, trimming DAC 134 adjusts relative trim currents ITRIM _ L and ITRIM _ R to trim the error amplifier 102 to eliminate or otherwise minimize the offset voltage error. Once the calibration procedure is finished, trimming controller 132 signals to mode controller 136 to switch the bandgap circuit 100 back to the normal mode during which switch 122 remains open." No aspect of Elsayed's calibration procedure has anything to do with setting a bridging circuit of a power converter controller in a first state during a portion of a voltage ramp of the power converter. The rejection of independent claim 1 is in clear error for this additional reason and must be withdrawn”.  	The examiner does not agree with the applicant’s arguments regarding the Elsayed reference. The limitation “voltage ramp” is not clearly defined within claim 1. The only defining feature of the limitation “voltage ramp” is that the bridging circuit is set to the first state, thus making the limitation “voltage ramp” merely a period of time. Therefore in giving claim 1 it’s broadest reasonable interpretation, Elsayed does disclose (see fig. 1) that a control circuitry (136) is configured to set the bridging circuit in the first state during a portion of a voltage ramp of the power converter (operation of DSxRDSON when switch 122 is on where IDS is the drain-to-source current of switch 122 and RDSON is the on-state resistance which is typically quite low (in the milliohm range). Accordingly, special circuitry would be required to sense such a small voltage. Modifying the Elsayed reference to include RDSON current sensing for switch 122, which is what would be required to sense the voltage across switch 122 when in the ON state (i.e., the alleged first state), makes no technical sense in the context of the actual teachings of the Elsayed reference. The rejection of independent claim 1 is in clear error for this additional reason and must be withdrawn”.  	The examiner does not agree with the applicant’s arguments regarding the Elsayed reference. First, Elsayed does not explicitly disclose that “the voltage across switch 122 is very small (in the millivolt range) when switch 122 is on. Specifically, the drain-to-source voltage of switch 122 is given by IDSxRDSON when switch 122 is on where IDS is the drain-to-source current of switch 122 and RDSON is the on-state resistance which is typically quite low (in the milliohm range)”. Furthermore, Elsayed does not state that switch 122 is only a transistor. In fact, Elsayed states that “the may be implemented using MOS transitors, such as PMOS or N-channel MOS (NMOS) transistors or the like” (see Column 7 lines 41-46). Therefore the applicant’s arguments regarding the drain-to-source voltage would not apply to a SPST switch, since an SPST switch does not contain a drain or a source. Second, Kurooka et al. is relied upon to disclose (see fig. 1) a control circuitry (102) that determines whether an open or short fault condition is present (operation of 102) at either a first sense terminal (S1 or S4) or a second sense terminal (S2 or S3) based on a voltage across the bridging circuit in a first state (voltage detection during short-circuit detection state), not Elsayed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.